Name: 90/548/EEC: Commission Decision of 26 October 1990 amending Commission Decision 85/634/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the Spanish, Danish, German, French, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  America;  wood industry;  agricultural activity
 Date Published: 1990-11-13

 Avis juridique important|31990D054890/548/EEC: Commission Decision of 26 October 1990 amending Commission Decision 85/634/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the Spanish, Danish, German, French, Italian and Dutch texts are authentic) Official Journal L 313 , 13/11/1990 P. 0034 - 0034*****COMMISSION DECISION of 26 October 1990 amending Commission Decision 85/634/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the Spanish, Danish, German, French, Italian and Dutch texts are authentic) (90/548/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plan products (1), as last amended by Directive 90/506/EEC (2), and in particular Article 14 (3), second indent thereof, Having regard to requests made by the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the Kingdom of Spain, Whereas, pursuant to the provisions of Directive 77/93/EEC, oak wood with bark attached, originating in North American countries, may, in principle, not be introduced into the Community because of the risk of introducing Ceratocystis fagacearum, the cause of oak wilt; Whereas, however Article 14 (3) of the said Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas Commission Decision 85/634/EEC (3), as last amended by Commission Decision 89/256/EEC (4), permits derogations for oak wood originating in Canada and the United States of America for a period expiring on 31 October 1990, subject to its revision in the light of experience to be gained; Whereas there is no new information giving cause for its revision; Whereas, on the basis of the information available at present, the conditions for the derogations in the aforementioned Decision should be maintained; Whereas, therefore, the period for which derogations in respect of oak wood originating in Canada and the United States of America are granted should be extended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 85/634/EEC, '31 October 1990' is replaced by '1 July 1992'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the Kingdom of Spain. Done at Brussels, 26 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 282, 13. 10. 1990, p. 67. (3) OJ No L 379, 31. 12. 1985, p. 45. (4) OJ No L 106, 18. 4. 1989, p. 45.